 -FOOD -F°AIR STORES, INC.has held'that-picketing of the Employer's` premisesis inconsistent - withsiih,disclaimer.3 - In- the instant',case, however,-the evidence-is'tun-contradicted-, that picketing had ceased 1` month before-the hearinopened'- that it, had not, been resumed when the hearing continv.edseveral weeks-later and has not recurred thereafter.In these circuin--staneces and notwithstanding'the fact that-the cessation of picketing 'inthis case was pursuant to the -injimc'tion of- the` New York SupremeCourt, we find that-the-Union's-conduct; at and after the hearing,= h'anot=been- inconsistent with the, disclaimer of interest made at the hear-ing,' ^We therefore find the disclaimer to be unequivocal and thata question of representation does not exist to support the Employer'spetition.We shall accordingly-order that-the petition for representa-tion , of employees filed by the Employer-Petitioner be dismissed onthe basis' of the disclaimer of interest by Local 1205 and Local 719.However, the Board will entertain a motion by the Employer request-ingreinstatement of the petition, in the event that either union within6-months from the date of the Order, engages in conduct inconsistentwith its' disclaimer.[The Board dismissedthe petition.Michael Silvers, d/b/a Silvers Sportswear,10,8NLRB 588;Doak Aircraft Co., Iric:,110 NLRB 792, 89,3;Swee-T-Shorts, Inc.,111 NLRB 377;Winter Grocer Company,7117ENLRB 936;Francis Plating Go,109 NLRB 35.Food Fair Stores,Inc. and Local 580, Amalgamated Meat Cutters& Butcher Workmen of North America,AFL, Petitioner.CaseNo. t RC-764. October T8,1955-DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations, Act, a hearing was held before Harry E. Knowlton, hearingofficer."The hearing officer's rulings- made at the hearing"are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim, to represent certain em-ployees of the Employer.3-.No- question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaningof Section 9(c) (1) and Section 2 (6) and (7) of the Act,- for-the followingreasons:The Employer, a Pennsylvania -corporation, is engaged-in the op;eration of a chain of retail supermarkets in the 'States of New York,114 NLRB No. 92. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDConnecticut, New Jersey, Pennsylvania, Delaware, Maryland, andFlorida.The Petitioner seeks a ' unit of grocery and produce. em-ployees of four stores located in Stamford, Westport, and Norwalk,Connecticut.The Employer and Retail Food and Grocery ClerksUnion, No. 1500, RCIA, AFL, the Intervenor, contend that, asthese stores comprise but a part of the Employer's administrative,branch No. 6, which includes the greater , New York city area and,.Connecticut, the requested unit is inappropriate.The Employer's operations, which are headquartered in Philadel-phia, are divided administratively into seven geographical branches.For a number of years collective bargaining for its stores has beenconducted on a branchwide basis.Thus, Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL, has been represent-ing the meat and fish department employees in each of the Employer'sseven administrative branches, including branch No. 6, and Retail,Clerks' International Association, AFL, has been representing,interalia,the grocery and produce department employees on the samebasis.The four Connecticut stores, here involved, were acquired bythe Employer during the latter part of 1954, at which time the Em-ployer extended the geographical area of operations of branch No. 6to include Connecticut.In accordance with the customary policyregarding the opening of new stores within an existing branch of theEmployer's operation, the Connecticut stores were thereafter broughtunder the Intervenor's contract.'Under the Employer's organizational structure, the branch, for themost part, controls the operations of all stores falling within itsgeographical area.Thus, the four Connecticut stores along with thosein the greater New York city area are serviced from a common ware-house and operate under the direct supervision of the branch managerat the branch No. 6 headquarters located in New York.Although onoccasion the store manager may hire and suspend employees, subjectto review by the branch office before becoming effective, final authorityto hire, discharge, and discipline vests in the branch manager.Super-vision on a departmental basis is branchwide.Transfer of employeesoccurs frequently among stores within the branch and seniority isbased upon the branch system.Employee benefits in the form ofwages, hours, and other conditions of employment appear to be thesame for all employees within the branch.The Board has held that the appropriate collective-bargaining unitin the retail grocery trade should embrace employees of all stores lo-cated within an employer's administrative division or geographical1The Intervenor, whose recent contract expired on June 8, 1955, and is not asserted asa bar, has been the collective-bargaining representative for the grocery and produceemployees in branch No. 6 since 1945 UNITED STATES GYPSUM COMPANY523area.It has also held that the fact that the administrative divisionmay cross State lines and cover communities in more than one Statedoes not alter the appropriateness of the unit.3It is clear that the four stores sought by the Petitioner do not com-prise a complete geographical or administrative subdivision, nor dothey on any other basis appear to constitute a separate appropriatebargaining unit.'In view of these facts and the history of collectivebargaining on a branchwide basis, we are of the opinion that a unitconfined to the four Connecticut stores here sought is inappropriate.Accordingly, as the Petitioner does not seek an election in the branch-wide unit and it does not appear that the Petitioner has made a suf-ficient showing of interest in this broader unit, we shall grant theIntervenor's motion to dismiss the petition.[The Board dismissed the petition.]Jewel Food Stores,111 NLRB1868;Sparkle Markets Company,113 NLRB 790;TheGreat Atlanticd Pacific TeaCompany,99 NLRB 1500;Safeway Stores,Incorporated,96 NLRB 9988 SeeCrown Thug Company,108 NLRB 1126Kroger Company(St. Louis Branch Office),88 NLRB 194United States Gypsum CompanyandLocal 160,United Cement,Lime and Gypsum Workers International Union,AFL, Peti-tioner.'Case No. 2O-RC-2813. October 18, 1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Shirley N.Bingham, hearingofficer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning of theAct.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerningthe representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that all production and maintenanceemployeesat the Employer's mining plant at Sigurd, Utah, includinginspectors,but excluding the works manager, the storeroom clerk and other office'The hearing officer referred to the Board the Petitioner's motion,inwhich theEmolbyer acquiesced, that the petition be amended by substituting the name of the'Pel±tloner's Local for that of its International as the realparty in interestThe motionls'liereby granted.114 NLRB No. 88.